DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/25/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (KR20150142695; “Fukui”; references made to English translation).
Regarding claim 1, Fukui discloses a method comprising: etching an object (100, Fig. 1(a)) comprising at least gallium or aluminum (2, Fig. 1(a)-(b)) ([0041]) with an etching liquid comprising bromine ([0048], [0023]).
Regarding claim 2, Fukui discloses the object (100, Fig. 1(a)-(b)) comprises gallium oxide (2, Fig. 1(a)-(b)) ([0041]).
Regarding claim 3, Fukui discloses the object (100, Fig. 1(a)-(b)) has a corundum structure ([0041]-[0043]; metal oxide 2 may be crystalline Al2O3).
Regarding claim 5, Fukui discloses the etching the object (100, Fig. 1(a)-(b)) comprises forming at least one trench (opening within 100, Fig. 1(b)) in the object.
Regarding claim 6, Fukui discloses the etching the object (100, Fig. 1(b)) comprises reforming (or “changing”) a surface of the object.
Regarding claim 15, Fukui discloses etching an object (100, Fig. 1(a)-(b)) comprising at least gallium oxide (2, Fig. 1(a)-(b)) ([0041]) with an etching liquid comprising bromine ([0048], [0023]).
Regarding claim 16, Fukui discloses the object (100, Fig. 1(a)-(b)) further comprises aluminum (4, Fig. 1(a)-(b)) ([0046]).
Regarding claim 20, Fukui discloses the etching the object (100, Fig. 1(a)-(b)) comprises at least one trench opening within (100, Fig. 1(b)) in the object.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (CN104952972; “Tao”; references made to English translation).
Regarding claim 7, Tao discloses etching an object with an etching liquid comprising bromine at a temperature higher than 200 °C ([0016]).
Regarding claim 14, Tao discloses the etching the object comprises reforming (broadly interpreted as “changing” by cleaning”) a surface of the object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN104952972; “Tao”; references made to English translation) as applied to claim 7 above.
Regarding claim 13, Tao discloses the temperature is 200°C - 350°C and does not specifically disclose it is greater than 400°C.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (KR20150142695; “Fukui”; references made to English translation) as applied to claim 15 above, and further in view of Oda et al. (U.S. 2016/0149005 A1; “Oda”).
Regarding claim 17, Oda discloses the object comprises gallium oxide (2, Fig. 1(a)-(b)) ([0041]) which may have a crystalline structure ([0043]).  Yet, Fukui does not disclose the gallium oxide has a corundum structure.  However, Oda discloses forming gallium oxide with a corundum structure ([0063]).  This has the advantage of better electrical properties.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fukui with having the gallium oxide of the object comprise a corundum structure, as taught by Oda, so as to improve device performance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 10-11 of copending Application No. 16/910,480 (reference application). 
Claim 1 of the instant application corresponds with claims 1 and 5 of the ‘480 application.
Claim 3 of the instant application corresponds with claims 1 and 4-5 of the ‘480 application.
Claim 4 of the instant application corresponds with claims 1 and 5 of the ‘480 application.
Claim 6 of the instant application corresponds with claims 1, 5, and 11 of the ‘480 application.
Claim 7 of the instant application corresponds with claims 1 and 5-6 of the ‘480 application.
Claim 8 of the instant application corresponds with claims 1, 3, and 5 of the ‘480 application.
Claim 10 of the instant application corresponds with claims 1-2 and 5 of the ‘480 application.
Claim 11 of the instant application corresponds with claims 1 and 5 of the ‘480 application.
Claim 12 of the instant application corresponds with claims 1 and 4-5 of the ‘480 application.
Claim 13 of the instant application corresponds with claims 1, 5, and 10 of the ‘480 application.
Claim 14 of the instant application corresponds with claims 1, 5, and 11 of the ‘480 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REEMA PATEL/Primary Examiner, Art Unit 2812